Citation Nr: 0705301	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1943 to October 1947.  He died in 
October 2004.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a December 2004 
decision by the RO in Boston, Massachusetts.

In her September 2005 substantive appeal (VA Form 9), the 
appellant requested a hearing at the Washington DC Central 
Office before a Veterans Law Judge (VLJ).  Her hearing was 
scheduled for March 31, 2006, but prior to that date she 
submitted a statement indicating that she would not be able 
to make it to her hearing. 

In February 2007, the Board granted the veteran's motion to 
advance her case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate shows that he died on October 
[redacted], 2004 at Beverly Hospital in Beverly, Massachusetts.  The 
claims file only contains records dated in 1999 and earlier.  
There is no indication that the RO obtained any records of 
treatment dated after 1999, or, most importantly, records of 
treatment pertaining to the veteran's terminal 
hospitalization, which contain important medical evidence 
related to the cause of the veteran's death.  

In her March 2006 letter, the appellant indicated that the 
veteran had treatment shortly after service with a 
cardiologist, Dr. B. (now deceased), in Lynn, Massachusetts.  
An attempt should be made to secure any available records of 
treatment the veteran underwent through this, or any other 
health care provider, for cardiovascular problems.
 
Additionally, the Board notes the most recent statement of 
the case (SOC) was issued on June 15, 2005.  Additional 
relevant evidence was submitted to the claims folder on 
January 25, 2006.  Such evidence consists of a private 
consultation report from Northeast Hospital Corporation dated 
January 24, 1999.  This record was not part of the claims 
folder when the RO last considered the appellant's claim.  
Moreover, the appellant did not submit a waiver of initial 
review by the RO of this evidence.  To avoid potential 
prejudice to the appellant, the evidence should first be 
reviewed by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. §§ 19.31, 20.1304 (2006); Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Finally, as noted above in the introduction, the appellant 
sent a letter to the Board's Hearings Unit indicating that 
she was unable to make it to her hearing before a Veterans 
Law Judge in Washington DC, scheduled in March 2006.  She 
indicated that difficulties with travel and associated costs 
prevented her from making the trip.  She noted that she 
attempted (without success) to reach the Board's hearing 
office by telephone.  She concluded by asking that if there 
is anything they (the hearing team) could do for her, she 
would be grateful if they would let her know.  It does not 
appear that anyone ever contacted the appellant to let her 
know that she had other opportunities for hearings (Travel 
Board hearing or hearing by videoconference), that would not 
involve travel to Washington, DC.  The appellant should be 
contacted and fully informed of her options with regard to 
personally testifying before a Veterans Law Judge. 



Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted 
and fully informed of all of her 
options regarding hearings before the 
Board.  She should be asked to confirm 
whether or not she wishes to have a 
hearing, and provided a specific period 
of time to do so.  If so, a hearing 
should be scheduled, and the remainder 
of the remand instructions below should 
be disregarded. 

2.  If no hearing is desired, the RO, 
with the assistance of the appellant, 
should obtain all outstanding records 
of pertinent treatment.  Specifically 
noted in this regard are the following: 
(a) records of pertinent treatment the 
veteran received from 1999 forward; (b) 
records from the veteran's terminal 
period of hospitalization at Beverly 
Hospital in Beverly, Massachusetts in 
2004; and (c) any available records of 
treatment the veteran received shortly 
after service for cardiovascular 
problems from Dr. B., of Lynn, 
Massachusetts. 

3.  Thereafter, the RO should 
readjudicate the appellant's cause-of-
death claim in light of the additional 
evidence obtained and added to the 
record since the June 2005 statement of 
the case was issued.  If her claim is 
not granted to her satisfaction, send 
her a supplemental statement of the 
case (SSOC) and give her time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


